Title: From Thomas Jefferson to James Madison, 29 June 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Philadelphia June 29, 97.
                    
                    The day of adjournment walks before us like our shadow. We shall rise on the 3d. or 4th. of July. Consequently I shall be with you about the 8th. or 9th. The two houses have jointly given up the 9. small vessels. The Senate have rejected at the 3d reading their own bill authorizing the President to lay embargoes. They will probably reject a very unequal tax passed by the Repr. on the venders of wines and spirituous liquors (not in retail). They have past a bill for postponing their next meeting to the constitutional day; but whether the Repr. will concur is uncertain. The Repr. are cooking up a stamp tax which it is thought themselves will reject. The fate of the bill for private armaments is yet undecided in the Senate. The expences of the session are estimated at 80,000 Doll.—Monroe and family arrived here the day before yesterday, well. They will make a short visit to N. York and then set their faces homewards. My affectionate respects to Mrs. Madison, and salutations to yourself. Adieu.
                